Name: Council Regulation (EEC) No 1763/78 of 25 July 1978 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/8 28 . 7 . 78Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1763/78 of 25 July 1978 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States rHE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . A quantity of 100 000 tonnes of skimmed-milk powder held by the intervention agencies of the other Member States shall be made available to the Italian intervention agency. 2 . The Italian intervention agency shall take over the skimmed-milk powder before 1 January 1980 and shall sell it for use in Italy in feed for pigs and poultry. 3 . The arrangements for the application of this Article shall be adopted in accordance with the proce ­ dure laid down in Article 30 of Regulation (EEC) No 804/68 . These arrangements shall determine inter alia which intervention agencies shall make the skim ­ med-milk powder available and what provision shall be made for transport. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 2788/72 (4), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission , Whereas there are large stocks of skimmed-milk powder on the Community market ; whereas these stocks are mainly held by Member States other than Italy, which possesses no such stocks because of the particular nature of its milk production ; Whereas, in contrast to the Member States concerned , which are encountering difficulties in marketing their surpluses, Italy is experiencing supply difficulties ; whereas, moreover, having regard to the present economic situation in Italy, it seems advisable to make available to the Italian intervention agency part of the stocks of skimmed-milk powder which are held in intervention in other Member States ; whereas this skimmed-milk powder is intended for sale on the Italian market for use in feed for pigs and poultry in order to help stabilize prices somewhat ; Whereas provisions covering the accounting for this operation should be laid down in accordance with the arrangements provided for in Council Regulation (EEC) No 2306/70 of 10 November 1970 on the financing of intervention expenditure in respect of the domestic market in milk and milk products (5 ), as last amended by Regulation (EEC) No 496/77 (6), Article 2 1 . The intervention agencies holding the products referred to in Article 1 shall enter the quantities of skimmed-milk powder transferred as a zero debit in the account referred to in Article 3 (2) (b) of Regula ­ tion (EEC) No 2306/70 . 2 . The Italian intervention agency shall enter the quantities of skimmed-milk powder of which it has taken delivery as a zero credit in the account referred to in Article 3 (2) (b) of Regulation (EEC) No 2306/70 . 3 . The costs of transporting the quantities of skim ­ med-milk powder referred to in Article 1 shall be entered in the account referred to in Article 3 (2) (b of Regulation (EEC) No 2306/70 . Article 3 This Regulation shall enter into force on the third da) following its publication in the Official Journal o, the European Communities. (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) See page 6 of this Official Journal . (3 ) OJ No L 94, 28 . 4 . 1970, p. 13 . (4) OJ No L 295, 30 . 12. 1972, p. 1 . (5 ) OJ No L 249, 17. 11 . 1970, p. 4 . (b) OJ No L 66, 12 . 3 . 1977, p. 3 . 28 . 7. 78 No L 204/9Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1978 . For the Council The President J. ERTL